ORIGINAL
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                   No. 16-1369C

                                   (Filed: December 14, 2016)


 RICHIE MA YES,
                          )
                          )                                                  FILED
                          )
               Plaintiff,
                                                                             DEC 14 2016
                          )
                          )                                                 U.S. COURT OF
     v.                   )                                                FEDERAL CLAIMS
                          )
UNITED STATES,            )
                          )
               Defendant. )
                          )
~~~~~~~~~~~~~~~ )

                                             ORDER

        On October 20, 20 16, plaintiff, Richie Mayes, submitted a complaint to the clerk of this
comt but neither paid the filing fee nor filed a motion for leave to proceed informa pauperis.
The complaint was nonetheless filed. On November 21, 2016, the comt issued an order to show
cause by December 5, 20 16 why the case should not be dismissed for failure to pay the filing fee.
Mr. Mayes has not paid the fee or responded to the comt's order to show cause. Under these
circumstances, the case shall be DISMISSED for failure to pay the filing fee. The clerk is
directed to enter judgment in accord with this disposition.

       It is so ORDERED.


                                             Charles F. Lettow
                                             Judge




                                                              7014 1200 ODDO 9093 5395